 

Case 5:08-cr-00024-JA-PRL Document 62 Filed 10/06/20 Page 1 of 1 PagelD 119

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 5:08-cr-24-Oc-28PRL
JOHNNIE ANTONIO SMITH

 

ORDER

Defendant's Motion for Early Termination of Supervised Release (Doc. 57) is before
the Court for consideration.1 The Government filed a response wherein both Defendant's
Probation Officer and the United States oppose the requested relief. (Doc. 61). On
November 20, 2008, Defendant was sentenced to three months imprisonment to be served
consecutively to an undischarged term of imprisonment in another case,” followed by three
years of supervised release for providing or possessing contraband in prison. (Docs. 48,
50, 52). Defendant began his term of supervised release on August 12, 2019. (Doc. 57).
Under 18 U.S.C. §3583(c)(1), | have considered the pertinent factors of 18 U.S.C. §
3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) and the purpose

of supervised release. Defendant's Motion to Terminate Supervised Release is DENIED.
rr

  
  

DONE and ORDERED in Orlando, Florida on O er ct

fs hl tees

JOHN OON Il
United States District Judge

 

Copies furnished to:

United States Attorney

United States Probation Office
Johnnie Antonio Smith

 

1 Defendant also filed an affidavit in support of his motion. (Doc. 58).
2 Case number 5:93-cr-7-Oc-10-GRJ.

 
